Hyman, C. J.
Plaintiff sued to have the sale of a tract of land, made by him to defendant, in 1865, annulled, on the ground of lesion.
Defendant raised several grounds of objection to the suit, which we do not notice, as the plaintiff, in his petition, made an averment that deprives him of the aid of the Court in his attempt to set aside the sale. The averment is, that he received from the defendant as the consideration of the sale, the sum of ten thousand dollars in Confederate money, then greatly depreciated.
The plaintiff, by so contracting, gave confidence and credit to written obligations isssued and used by rebels in carrying on war against the government.
The fact that he did not receive a sufficient consideration for the land sold by him to defendant, does not make the contract of sale any the less illegal.
This Court will not lend assistance, either to enforce or annul such contracts.
Let the judgment of the District Court be reversed, and the suit be dismissed at plaintiff’s costs.